Citation Nr: 1140495	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.

3.  Entitlement to a compensable initial evaluation for residuals of a fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 until his retirement in April 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2007 rating decision, in pertinent part, denied the Veteran's claim for service connection for bilateral pes planus with plantar fasciitis.  Notice of the determination and his appellate rights were issued by letter dated February 1, 2007.  A written communication received by the Manila RO on February 19, 2008, may be reasonably construed as a notice of disagreement with that rating decision, including the denial of service connection for a foot disability.  The June 2008 rating decision granted service connection for bilateral pes planus, evaluated as 10 percent disabling, and granted service connection for residuals of a fracture of the right fifth metacarpal, evaluated as noncompensable.  In subsequent communications, the Veteran has limited his appeal to the denial of service connection for plantar fasciitis, and the evaluations assigned for bilateral pes planus and the fracture of the right fifth metacarpal.

The issue of entitlement to service connection for plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is manifested by tenderness, and is not more than mild in severity.

2.  The residuals of a fracture of the right fifth metacarpal are not equivalent to amputation of the little finger either at the proximal interphalangeal joint, or with metacarpal resection.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for a compensable initial evaluation for residuals of a fracture of the right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5230 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in July 2006 and February 2008, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  In addition, the letters advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claims arise from the initial award of service connection for bilateral pes planus and residuals of a fracture of the right fifth metacarpal.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

His filing of a notice of disagreement as to the initial ratings assigned in the June 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3)  (2010).  Rather, the appellant's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104  and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as will be discussed below. 

By a letter dated in May 2009, the Veteran was provided with notice of the information required for an increased rating.  Additionally, the April 2010 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under those diagnostic codes. The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for each disability at issue. Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue. Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, private medical records, VA examination reports, and the Veteran's testimony at a hearing before the undersigned.

As noted, VA clinical examinations with respect to the issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include service medical records and VA treatment records, and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).  

	I.  Bilateral pes planus 

A 50 percent rating will be assigned for bilateral acquired flatfoot which is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating will be assigned when severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  When moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran asserts a higher rating is warranted for pes planus.  He argues a separate evaluation should be assigned for each foot.  The Veteran reported he had pain in the medial arch on the May 2008 VA examination.  He also described stiffness, fatigability and lack of endurance.  He was diagnosed with pes planus.  

When examined by the VA in June 2009, the Veteran had tenderness in the medial arch and metatarsal head bilaterally.  A slight valgus was noted.  The diagnosis was pes planus, and the examiner indicated the Veteran had foot pain.  

The Veteran was again afforded a VA examination of the feet in April 2010.  He claimed he was unable to stand for more than a few minutes or walk more than a few yards.  An examination revealed evidence of tenderness and abnormal weight bearing in each foot.  X-rays revealed flat feet.

The evidence against the Veteran's claim includes the findings on the VA examinations.  The three VA examinations conducted during the appeal period demonstrate there was no evidence of painful motion, swelling, instability or weakness.  There is no clinical evidence of malalignment of the feet.  No callosities are present.  It is noted that following the most recent VA examination, the examiner concluded the Veteran's pes planus is mild.  In order to assign a higher rating, the evidence must establish there is marked deformity, pain on manipulation, swelling on use or callosities.  Since none of these has been demonstrated, there is no basis for a higher initial rating at any time during the rating period on appeal.  

The evidence supporting the Veteran's claim consists of his statements regarding the severity of his bilateral pes planus.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected pes planus warrants an initial evaluation in excess of 10 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his pes planus.  Accordingly, the preponderance of the competent and probative evidence is against an initial evaluation in excess of 10 percent for the service-connected bilateral pes planus.  

The Board acknowledges the Veteran asserts a separate evaluation should be assigned for each foot.  The Board points out that Diagnostic Code 5276 contemplates higher ratings for bilateral pes planus, but only if the condition warrants at least a 20 percent evaluation.  The Board may not ignore the regulations.  There is no basis, therefore, on which a separate evaluation may be assigned for each foot.  

	II.  Residuals of a fracture of the right fifth metacarpal 

A noncompensable evaluation may be assigned for any limitation of motion of the ring or little finger of the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

A 20 percent evaluation may be assigned for amputation of the little finger of the major or minor extremity with metacarpal resection (more than one-half the bone lost).  Without metacarpal resection, at proximal interphalangeal joint or proximal thereto, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  

The record reflects the Veteran is right-handed.

The Veteran claims the residuals of the fracture of his right fifth metacarpal have increased in severity.  He asserts he cannot lift heavy objects with his right hand, and that he has decreased strength and dexterity in that hand.  He reports he uses medication for the pain.  

When examined by the VA in April 2008, the examiner noted the Veteran had decreased strength for pushing and twisting of the right hand, and that there was decreased dexterity for twisting of the right hand.  There was limitation of motion of the right little finger, and pain on repetitive use of it.  

The April 2010 VA examination demonstrated there was no limitation of motion on active range of motion of the right little finger, but that there was limitation of motion on repetitive motion due to pain.  

The fact remains that even with limitation of motion of the right little finger, a noncompensable evaluation is assigned.  The Board points out that even if ankylosis of the little finger is present, Diagnostic Code 5227 provides for a noncompensable rating.  There is, accordingly, no basis on which a higher rating may be assigned.  

The medical evidence fails to establish that, as a result of the service-connected right fifth finger disability, the Veteran experiences the equivalent of amputation at any level, favorable or unfavorable ankylosis of multiple digits, or limitation of motion of multiple digits.  As such, there is no competent and privative evidence that any impairment resulting from the fracture of the right fifth metacarpal rises to the level of a compensable rating.

Since the Veteran is already receiving the maximum disability rating available for the residuals of a fracture of the right fifth metacarpal based on limited motion, it is not necessary to consider the functional loss due to pain and weakness on motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  

The Veteran's assertions cannot constitute competent medical evidence that the service-connected residuals of a fracture of the right fifth finger warrant a compensable evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value.  Accordingly, the preponderance of the competent and probative evidence is against a compensable initial evaluation for residuals of a fracture of the right fifth finger at any time during the rating period on appeal.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected bilateral pes planus and residuals of a fracture of the right fifth finger present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.



ORDER

An initial evaluation in excess of 10 percent for bilateral pes planus is denied.

A compensable initial evaluation for residuals of a fracture of the right fifth finger is denied.


REMAND

The Veteran also asserts service connection is warranted for plantar fasciitis.  The service treatment records disclose the Veteran was seen in January 2005 for right foot pain after working out one week earlier.  He related his foot pain was worse along the inside and his plantar fasciitis does not seem to have improved with the previous treatment recommended by podiatry.  The assessment was joint pain, localized in the ankle.  The examiner commented it might be a component of plantar fasciitis.  The Veteran was seen again for joint pain in the ankle about five weeks later.  The assessment was plantar fasciitis.  In early October 2005, the Veteran was given Achilles/plantar fascia exercises.  When he was seen in December 2005, it was noted magnetic resonance imaging of the right ankle the previous month revealed the plantar fascia was unremarkable.  

In a statement dated in December 2008, J.A.Q., M.D., related he had treated the Veteran for bilateral foot pain, including plantar fasciitis.  He summarized some of the findings in the service treatment records, and discussed plantar fasciitis but did not provide any current information concerning the Veteran's condition.  

In August 2010, C.C.O., M.D., stated he had treated the Veteran since August 2009 for bilateral foot pain.  

The Board acknowledges the Veteran has been afforded several examinations concerning his feet, however, these have not specifically indicated whether the Veteran has plantar fasciitis.  

The Board notes service connection has been established for, among other disabilities, left shin splints with left knee disability; right shin splints with right knee disability; a right ankle disability; and bilateral pes planus.

In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claim for service connection for plantar fasciitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for plantar fasciitis since December 2008.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA examination of the feet to determine the nature and etiology of the Veteran's foot condition.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran has plantar fasciitis and, if so, whether it is at least as likely as not related to his symptoms in service.  The rationale for the opinion provided must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


